By JUDGE EDWARD L. RYAN, JR.
It appears that plaintiff did not violate the provisions of the Motor Vehicles Code when she continued her effort to make a left turn after the signal light had turned red for traffic flowing on East Ocean View Avenue. Code § 46.1-184(b) provides that traffic which "has entered the intersection shall continue to move until the intersection has been entirely cleared." Also, Code § 46.1-248 provides that "No vehicle shall be stopped in such manner as to impede or render dangerous the use of highways by others." Remaining stopped under the traffic light would have impeded traffic flowing from the intersecting street.
While not directly in point, the court concludes that the principles announced in Va. Elec. & P. Co. v. Holland, 184 Va. 893 (1946), govern in this case. Accordingly, judgment will be entered in favor of plaintiff.